Exhibit 10.06

REACHLOCAL, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is effective as of May 18, 2010, by
and between ReachLocal, Inc., a Delaware corporation (the “Company”), and Alan
E. Salzman (“Indemnitee”).

A. The Company recognizes the continued difficulty in obtaining liability
insurance for its directors, officers, employees, controlling persons,
fiduciaries and other agents and affiliates, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.

B. The Company further recognizes the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, controlling
persons, fiduciaries and other agents and affiliates to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited.

C. The current protection available to directors, officers, employees,
controlling persons, fiduciaries and other agents and affiliates of the Company
may not be adequate under the present circumstances, and directors, officers,
employees, controlling persons, fiduciaries and other agents and affiliates of
the Company (or persons who may be alleged or deemed to be the same), including
the Indemnitee, may not be willing to continue to serve or be associated with
the Company in such capacities without additional protection.

D. The Company (a) desires to attract and retain the involvement of highly
qualified persons, such as Indemnitee, to serve and be associated with the
Company and, accordingly, (b) wishes to provide for the indemnification and
advancement of expenses to the Indemnitee to the maximum extent permitted by
law.

E. In view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein.

In consideration of the mutual promises and covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Certain Definitions.

(a) “Change in Control” shall be deemed to have occurred if, on or after the
date of this Agreement, (i) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company acting in such capacity or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the



--------------------------------------------------------------------------------

Company’s then outstanding Voting Securities (as defined below), (ii) during any
period of two (2) consecutive years (not including any period prior to the
execution of this Agreement), individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in Sections (i), (iii) or
(iv) herein) whose election by the Board of Directors or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation other than a merger or consolidation which
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least eighty
percent (80%) of the total voting power represented by the Voting Securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (iv) the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of (in one transaction or a series of related transactions) all
or substantially all of the Company’s assets.

(b) “Claim” shall mean with respect to a Covered Event (as defined below): any
threatened, asserted, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, whether brought in the right of the
Company or otherwise, or any hearing, inquiry or investigation (formal or
informal) that Indemnitee in good faith believes might lead to the institution
of any such action, suit, proceeding or alternative dispute resolution
mechanism, whether civil, criminal, administrative, investigative or other,
including any appeal therefrom.

(c) References to the “Company” shall include, in addition to ReachLocal, Inc.,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger to which ReachLocal, Inc. (or any of its
wholly owned subsidiaries) is a party, which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees, agents or fiduciaries, so that if Indemnitee is or was a
director, officer, employee, agent or fiduciary of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

(d) “Covered Event” shall mean any event or occurrence by reason of the fact
that Indemnitee is or was a director, trustee, partner, managing member,
officer, employee, agent or fiduciary of the Company, or any subsidiary of the
Company, or is or was serving at the request of the Company as a director,
trustee, partner, managing member, officer, employee, agent or fiduciary of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity.

 

2



--------------------------------------------------------------------------------

(e) “Expense Advance” shall mean a payment to Indemnitee pursuant to Section 3
of Expenses in advance of the settlement of or final judgment in any action,
suit, proceeding or alternative dispute resolution mechanism, hearing, inquiry
or investigation, which constitutes a Claim.

(f) “Expenses” shall mean any and all direct and indirect costs, losses, claims,
damages, fees, expenses and liabilities, joint or several (including attorneys’
fees and all other costs, expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation), judgments, fines, penalties and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred,
of any Claim and any federal, state, local or foreign taxes imposed on the
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement. Expenses also shall include (i) Expenses incurred in connection
with any appeal resulting from any Claim, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent, (ii) Expenses incurred in
connection with recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether the Indemnitee is
ultimately determined to be entitled to such indemnification, advancement or
Expenses or insurance recovery, as the case may be and (iii) for purposes of
Section 13(e) only, Expenses incurred by or on behalf of Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, by litigation or otherwise. The parties agree that
for the purposes of any advancement of Expenses for which Indemnitee has made
written demand to the Company in accordance with this Agreement, all Expenses
included in such demand that are certified by affidavit of Indemnitee’s counsel
as being reasonable shall be presumed conclusively to be reasonable.

(g) “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(d) hereof, who shall not
have otherwise performed services for (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements) or (ii) any other party to the
Claim giving rise to a claim for indemnification hereunder, within the last
three (3) years. Notwithstanding the foregoing, the term “Independent Legal
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(h) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have

 

3



--------------------------------------------------------------------------------

acted in a manner “not opposed to the best interests of the Company” as referred
to in this Agreement.

(i) “Reviewing Party” shall mean, subject to the provisions of Section 2(d), any
person or body appointed by the Board of Directors in accordance with applicable
law to review the Company’s obligations hereunder and under applicable law,
which may include a member or members of the Company’s Board of Directors,
Independent Legal Counsel or any other person or body not a party to the
particular Claim for which Indemnitee is seeking indemnification, exoneration or
hold harmless rights.

(j) “Section” refers to a section of this Agreement unless otherwise indicated.

(k) “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

2. Indemnification.

(a) Indemnification of Expenses.

(i) Subject to the provisions of Section 2(b) below, the Company shall
indemnify, exonerate or hold harmless Indemnitee for Expenses to the fullest
extent permitted by law if Indemnitee was or is or becomes a party or potential
party to or witness or other participant in, or is threatened to be made a party
to or other participant in, any Claim (whether by reason of or arising in part
out of a Covered Event), including all interest, assessments and other charges
incurred in connection with or in respect of such Expenses. The parties hereto
intend that this Agreement shall provide to the fullest extent permitted by law
for indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Certificate of
Incorporation, the Bylaws, vote of its stockholders or disinterested directors.

(ii) Notwithstanding any other provision of this Agreement, to the fullest
extent permitted by applicable law and to the extent that Indemnitee is, by
reason of a Covered Event, a witness or otherwise asked to participate in any
aspect of a Claim to which Indemnitee is not a party, he shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

(b) Review of Indemnification Obligations.

(i) Notwithstanding the foregoing, in the event any Reviewing Party shall have
determined (in a written opinion, in any case in which Independent Legal Counsel
is the Reviewing Party) that Indemnitee is not entitled to be indemnified,
exonerated or held harmless hereunder under applicable law, (A) the Company
shall have no further obligation under Section 2(a) to make any payments to
Indemnitee not made prior to such determination by such Reviewing Party and
(B) the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all Expenses theretofore paid in
indemnifying, exonerating or holding harmless Indemnitee (within thirty
(30) days after such determination); provided, however, that if Indemnitee has
commenced or thereafter commences

 

4



--------------------------------------------------------------------------------

legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee is entitled to be indemnified, exonerated or held harmless
hereunder under applicable law, any determination made by any Reviewing Party
that Indemnitee is not entitled to be indemnified hereunder under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expenses theretofore paid in indemnifying, exonerating or
holding harmless Indemnitee until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed). Indemnitee’s obligation to reimburse the Company for any Expenses
shall be unsecured and no interest shall be charged thereon.

(ii) Subject to Section 2(b)(iii) below, if the Reviewing Party shall not have
made a determination within forty-five (45) days after receipt by the Company of
the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(A) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (B) a
prohibition of such indemnification under applicable law; provided, however,
that such 45-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.

(iii) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Claim.

(c) Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee substantively is not entitled to be
indemnified, exonerated or held harmless hereunder in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
an initial determination by the court or challenging any such determination by
such Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and, subject to the provisions of Section 15, the Company hereby
consents to service of process and to appear in any such proceeding. Absent such
litigation, any determination by any Reviewing Party shall be conclusive and
binding on the Company and Indemnitee.

(d) Selection of Reviewing Party; Change in Control. If there has not been a
Change in Control, any Reviewing Party shall be (i) by a majority vote of the
directors of the Company who are not and were not a party to the Claim in
respect of which indemnification is sought by Indemnitee (“Disinterested
Directors”), even though less than a quorum of the Board, (ii) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (iii) if there are no
such Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee or (iv) if so directed by the Board, by the stockholders
of the Company; and if there has been such a Change in Control

 

5



--------------------------------------------------------------------------------

(other than a Change in Control which has been approved by a majority of the
Company’s Board of Directors who were directors immediately prior to such Change
in Control), any Reviewing Party with respect to all matters thereafter arising
concerning Indemnitee’s indemnification, exoneration or hold harmless rights for
Expenses under this Agreement or any other agreement or under the Company’s
Certificate of Incorporation or bylaws as now or hereafter in effect, or under
any other applicable law, if desired by Indemnitee, shall be Independent Legal
Counsel selected by the Indemnitee and approved by Company (which approval shall
not be unreasonably withheld). Such counsel, among other things, shall render
its written opinion to the Company and Indemnitee as to whether and to what
extent Indemnitee would be entitled to be indemnified, exonerated or held
harmless hereunder under applicable law and the Company agrees to abide by such
opinion. The Company agrees to pay the reasonable fees of the Independent Legal
Counsel referred to above and to fully indemnify, exonerate and hold harmless
such counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. Notwithstanding any other provision of this
Agreement, the Company shall not be required to pay Expenses of more than one
Independent Legal Counsel in connection with all matters concerning a single
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other Indemnitees unless (A) the Company otherwise
determines or (B) any Indemnitee shall provide a written statement setting forth
in detail a reasonable objection to such Independent Legal Counsel representing
other Indemnitees.

(e) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 10 hereof, to the fullest extent permitted by
applicable law and to the extent that Indemnitee was a party to (or participant
in) and has been successful on the merits or otherwise, in any Claim or in
defense of any claim, issue or matter therein, in whole or in part, Indemnitee
shall be indemnified, exonerated and held harmless against all Expenses actually
and reasonably incurred by Indemnitee in connection therewith. If Indemnitee is
not wholly successful in such Claim but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Claim, the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with or related to
each successfully resolved claim, issue or matter to the fullest extent
permitted by law. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Claim by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.

(f) Contribution. To the fullest extent permitted by law, if the
indemnification, exoneration or hold harmless rights provided for in this
Agreement is for any reason whatsoever unavailable to an Indemnitee, then in
lieu of indemnifying, exonerating or holding harmless Indemnitee thereunder, the
Company shall contribute to the amount incurred by or on behalf of Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses (i) in such proportion as is deemed fair
and reasonable in light of all of the circumstances in order to reflect the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Claim or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company (and
its directors, officers, employees and agents) and Indemnitee in connection with
the action or inaction which resulted in such

 

6



--------------------------------------------------------------------------------

Expenses, as well as any other relevant equitable considerations. In connection
with the registration of the Company’s securities, the relative benefits
received by the Company and Indemnitee shall be deemed to be in the same
respective proportions that the net proceeds from the offering (before deducting
expenses) received by the Company and Indemnitee, in each case as set forth in
the table on the cover page of the applicable prospectus, bear to the aggregate
public offering price of the securities so offered. The relative fault of the
Company and Indemnitee shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 2(f) were determined by pro rata or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. In connection
with the registration of the Company’s securities, in no event shall Indemnitee
be required to contribute any amount under this Section 2(f) in excess of the
net proceeds received by Indemnitee from its sale of securities under such
registration statement. No person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(1) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

3. Expense Advances. Notwithstanding any provision of this Agreement to the
contrary (other than Sections 13(d) and (e)), the Company shall make Expense
Advances, to the extent not prohibited by law, to an Indemnitee in connection
with any Claim (or any part of any Claim) not initiated by Indemnitee, and such
advancement shall be made within twenty (20) days after the receipt by the
Company of a statement or statements requesting such advances from time to time
(which shall include invoices received by the Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be so
included), whether prior to or after final disposition of any Claim. Expense
Advances shall be unsecured and interest free. Expense Advances shall be made
without regard to Indemnitee’s ability to repay the Expenses and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. In accordance with Section 13(e), advances shall
include any and all Expenses incurred pursuing an action to enforce this right
of advancement, including Expenses incurred preparing and forwarding statements
to the Company to support the advances claimed. The Indemnitee shall qualify for
advances upon the execution and delivery to the Company of this Agreement, which
shall constitute an undertaking providing that the Indemnitee undertakes to
repay the amounts advanced (without interest) to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Company. No other form of undertaking shall be required other than the execution
of this Agreement. This Section 3 shall not apply to any claim made by
Indemnitee for which indemnity is excluded pursuant to Section 10.

4. Procedures for Indemnification and Expense Advances.

 

7



--------------------------------------------------------------------------------

(a) Timing of Payments. All payments of Expenses (including without limitation
Expense Advances) by the Company to the Indemnitee pursuant to this Agreement
shall be made to the fullest extent permitted by law as soon as practicable
after written demand by Indemnitee therefor is presented to the Company, but in
no event later than forty-five (45) days after such written demand by Indemnitee
is presented to the Company, except in the case of Expense Advances, which shall
be in accordance with Section 3 of this Agreement. If the Company disputes a
portion of the amounts for which indemnification is requested, the undisputed
portion shall be paid and only the disputed portion withheld pending resolution
of any such dispute.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall give the Company notice
in writing as soon as practicable of any Claim made against Indemnitee for which
indemnification, Expense Advances, exoneration or hold harmless right will or
could be sought under this Agreement. Notice to the Company shall be directed to
the President or Chief Executive Officer of the Company at the address shown on
the signature page of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee) and shall include a description of the
nature of the Claim and the facts underlying the Claim, in each case to the
extent known to Indemnitee. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Claim. In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee’s
power. The failure by Indemnitee to notify the Company hereunder will not
relieve the Company from any liability which it may have to Indemnitee hereunder
or otherwise than under this Agreement, and any delay in so notifying the
Company shall not constitute a waiver by Indemnitee of any rights under this
Agreement, except to the extent (solely with respect to the indemnity hereunder)
that such failure or delay materially prejudices the Company.

(c) Presumptions and Effect of Certain Proceedings.

(i) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 4 of this Agreement, and the Company
shall, to the fullest extent not prohibited by law, have the burden of proof and
burden or persuasion by clear and convincing evidence to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Legal Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Legal Counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

 

8



--------------------------------------------------------------------------------

(ii) The termination of any Claim or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Claim, that Indemnitee
had reasonable cause to believe that his conduct was unlawful.

(iii) For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the directors or officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise. The provisions of
this Section 4(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement. Whether or not the
foregoing provisions of this Section 4(c) are satisfied, it shall in any event
be presumed that Indemnitee has at all times acted in good faith and in a manner
he reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(iv) The knowledge and/or actions, or failure to act, of any director, officer,
trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

(v) For purposes of this Section 4(c), “Enterprise” shall mean the Company and
any other corporation, limited liability company, partnership, joint venture,
trust or other enterprise of which Indemnitee is or was serving at the request
of the Company as a director, officer, trustee, partner, managing member,
employee, agent or fiduciary.

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 4(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policies.

(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to provide indemnification, exoneration or hold harmless rights for or make any
Expense Advances with respect to the Expenses of any Claim, the Company, if
appropriate, shall be entitled to assume the defense of such Claim with counsel
approved by Indemnitee (which approval shall not be unreasonably withheld) upon
the delivery to Indemnitee of written notice of

 

9



--------------------------------------------------------------------------------

the Company’s election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees or
expenses of separate counsel subsequently employed by or on behalf of Indemnitee
with respect to the same Claim; provided, however, that (i) Indemnitee shall
have the right to employ Indemnitee’s separate counsel in any such Claim at
Indemnitee’s expense and (ii) if (A) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense or (C) the Company
shall not continue to retain such counsel to defend such Claim, then the fees
and expenses of Indemnitee’s separate counsel shall be Expenses for which
Indemnitee may receive indemnification, exoneration or hold harmless rights or
Expense Advances hereunder. The Company shall have the right to conduct such
defense as it sees fit in its sole discretion, including the right to settle any
claim, action or proceeding against Indemnitee without the consent of
Indemnitee, provided that the terms of such settlement include either: (1) a
full release of Indemnitee by the claimant from all liabilities or potential
liabilities under such claim or (2), in the event such full release is not
obtained, the terms of such settlement do not limit any indemnification,
exoneration or hold harmless right Indemnitee may now, or hereafter, be entitled
to under this Agreement, the Company’s Certificate of Incorporation, bylaws, any
agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of the State of Delaware (the “DGCL”) or otherwise.

5. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. The Company hereby agrees to indemnify, exonerate and hold harmless
the Indemnitee to the fullest extent permitted by law, notwithstanding that such
indemnification, exoneration or hold harmless right is not specifically
authorized by the other provisions of this Agreement, the Company’s Certificate
of Incorporation, the Company’s bylaws or by statute, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. The rights of
indemnification and to receive Expense Advances as provided by this Agreement
shall be interpreted independently of, and without reference to, any other such
rights to which Indemnitee may at any time be entitled. In the event of any
change after the date of this Agreement in any applicable law, statute or rule
which expands the right of a Delaware corporation to indemnify, exonerate or
hold harmless a member of its board of directors or an officer, employee, agent
or fiduciary, it is the intent of the parties hereto that Indemnitee shall enjoy
by this Agreement the greater benefits afforded by such change. In the event of
any change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify, exonerate or hold harmless a member of its
board of directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder except as set forth in Section 10(a) hereof.

(b) Nonexclusivity. The indemnification, exoneration or hold harmless rights and
the payment of Expense Advances provided by this Agreement shall be cumulative
and in addition to any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its bylaws, any other agreement, any
vote of stockholders or disinterested directors, the DGCL, or otherwise. The
indemnification, exoneration or hold harmless rights and the payment of Expense
Advances provided under this Agreement shall continue as to

 

10



--------------------------------------------------------------------------------

Indemnitee for any action taken or not taken while serving in an indemnified,
exonerated or held harmless capacity even though subsequent thereto Indemnitee
may have ceased to serve in such capacity.

6. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate of
Incorporation, bylaws or otherwise) of the amounts otherwise payable hereunder,
except as provided in Section 18 below.

7. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification, exoneration or hold harmless rights by the
Company for some or a portion of Expenses incurred in connection with any Claim,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify, exonerate or hold harmless Indemnitee for the portion of such
Expenses to which Indemnitee is entitled.

8. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that, in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying, exonerating or holding harmless its directors,
officers, employees, agents or fiduciaries under this Agreement or otherwise.
Indemnitee understands and acknowledges that the Company may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification, exoneration or hold harmless rights to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify, exonerate or hold harmless Indemnitee.

9. Liability Insurance. To the extent the Company maintains liability insurance
applicable to directors, officers, employees, agents or fiduciaries, Indemnitee
shall be covered by such policies in such a manner as to provide Indemnitee the
same rights and benefits as are provided to the most favorably insured of the
Company’s directors, if Indemnitee is a director; or of the Company’s officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.

10. Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Excluded Action or Omissions. To indemnify, exonerate or hold harmless
Indemnitee for Expenses resulting from acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification, exoneration or hold
harmless rights under this Agreement or applicable law; provided, however, that
notwithstanding any limitation set forth in this Section 10(a) regarding the
Company’s obligation to provide indemnification, exoneration or hold harmless
rights to Indemnitee shall be entitled under Section 3 to receive Expense
Advances hereunder with respect to any such Claim unless and until a court
having jurisdiction over the Claim shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has engaged in acts, omissions or transactions

 

11



--------------------------------------------------------------------------------

for which Indemnitee is prohibited from receiving indemnification under this
Agreement or applicable law.

(b) Claims Initiated by Indemnitee. To indemnify, exonerate or hold harmless or
make Expense Advances to Indemnitee with respect to Claims initiated or brought
voluntarily by Indemnitee and not by way of defense, counterclaim or cross
claim, except (i) with respect to actions or proceedings brought to establish or
enforce an indemnification, Expense Advances, exoneration or hold harmless right
under this Agreement or any other agreement or insurance policy or under the
Company’s Certificate of Incorporation or bylaws now or hereafter in effect
relating to Claims for Covered Events, (ii) in specific cases if the Board of
Directors has approved the initiation or bringing of such Claim or (iii) as
otherwise required under Section 145 of the DGCL, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
exoneration, hold harmless right, Expense Advances or insurance recovery, as the
case may be.

(c) Claims Under Section 16(b) or Sarbanes-Oxley Act. To indemnify, exonerate or
hold harmless Indemnitee for expenses and the payment of profits arising from
(i) the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute or (ii) any reimbursement of the Company by the Indemnitee of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by the Indemnitee from the sale of securities of the Company,
as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act);
provided, however, that notwithstanding any limitation set forth in this
Section 10(c) regarding the Company’s obligation to provide indemnification or
exoneration or hold harmless, Indemnitee shall be entitled under Section 3 to
receive Expense Advances hereunder with respect to any such Claim unless and
until a court having jurisdiction over the Claim shall have made a final
judicial determination (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee has violated said statute.

11. Counterparts. This Agreement may be executed in counterparts and by
facsimile or electronic transmission, each of which shall constitute an original
and all of which, together, shall constitute one instrument.

12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, and assigns, including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Company, spouses, heirs, and personal and
legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,

 

12



--------------------------------------------------------------------------------

employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request. The Company and Indemnitee agree that the
Third-Party Indemnitors are express third party beneficiaries of this Agreement.

13. Remedies of Indemnitee.

(a) Subject to Section 2(b)(iii), in the event that (i) a determination is made
pursuant to this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) Expense Advances are not timely made pursuant to
Section 3 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to the provisions of this
Agreement within ninety (90) days after receipt by the Company of the request
for indemnification, (iv) payment of indemnification is not made pursuant to
Sections 2(a)(i), 2(e) or 7 of this Agreement within ten (10) days after receipt
by the Company of a written request therefor, (v) payment of indemnification
pursuant to the provisions of this Agreement is not made within ten (10) days
after a determination has been made that Indemnitee is entitled to
indemnification by a Reviewing Party or (vi) the Company or any other person or
entity takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to the Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court of his entitlement to such
indemnification or Expense Advances. Alternatively, Indemnitee, at his option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 13(a). The Company
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

(b) In the event that a determination shall have been made pursuant to this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 13 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 13,
the Company shall have the burden of proof and the burden of persuasion by clear
and convincing evidence that Indemnitee is not entitled to indemnification or
Expense Advances, as the case may be.

(c) If a determination shall have been made pursuant to this Agreement that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 13, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification or
(ii) a prohibition of such indemnification under applicable law.

(d) The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 13 that the procedures and presumptions of this Agreement are not
valid, binding and

 

13



--------------------------------------------------------------------------------

enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

(e) It is the intent of the Company that, to the fullest extent permitted by
law, the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. In the event that any action is instituted
by Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be indemnified for all Expenses
incurred by Indemnitee with respect to such action (including without limitation
attorneys’ fees), regardless of whether Indemnitee is ultimately successful in
such action, unless as a part of such action a court having jurisdiction over
such action makes a final judicial determination (as to which all rights of
appeal therefrom have been exhausted or lapsed) that each of the material
assertions made by Indemnitee as a basis for such action was not made in good
faith or was frivolous; provided, however, that until such final judicial
determination is made, Indemnitee shall be entitled under Section 3 to receive
payment of Expense Advances hereunder with respect to such action. In the event
of an action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
entitled to be indemnified, exonerated or held harmless for all Expenses
incurred by Indemnitee in defense of such action (including without limitation
costs and expenses incurred with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material defenses asserted by Indemnitee in such action was made in bad
faith or was frivolous; provided, however, that until such final judicial
determination is made, Indemnitee shall be entitled under Section 3 to receive
payment of Expense Advances hereunder with respect to such action.

14. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement or as subsequently
modified by written notice.

15. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent

 

14



--------------------------------------------------------------------------------

permitted by law. Furthermore, to the fullest extent possible, the provisions of
this Agreement (including without limitation each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

17. Choice of Law. This Agreement, and all rights, remedies, liabilities, powers
and duties of the parties to this Agreement, shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.

18. Primacy of Indemnification; Subrogation.

(a) The Company hereby acknowledges that Indemnitee has or may in the future
have certain indemnification, exoneration, hold harmless or Expense advancement
rights and/or insurance provided by one or more Third-Party Indemnitors. The
Company hereby agrees (i) that it is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of any Third-Party
Indemnitors to advance Expenses or to provide indemnification, exoneration or
hold harmless rights for the same Expenses incurred by Indemnitee are
secondary), (ii) that it shall be required to advance the full amount of
Expenses incurred by Indemnitee and shall be liable for the full amount of all
Expenses, to the extent legally permitted and as required by the Certificate of
Incorporation or bylaws of the Company (or any agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the
Third-Party Indemnitors and (iii) that it irrevocably waives, relinquishes and
releases the Third-Party Indemnitors from any and all claims against the
Third-Party Indemnitors for contribution, subrogation or any other recovery of
any kind in respect thereof. The Company further agrees that no advancement or
payment by the Third-Party Indemnitors on behalf of Indemnitee with respect to
any Claim for which Indemnitee has sought indemnification, exoneration or hold
harmless rights from the Company shall affect the foregoing and the Third-Party
Indemnitors shall have a right to receive from the Company, contribution and/or
be subrogated, to the extent of such advancement or payment to all of the rights
of recovery of Indemnitee against the Company.

(b) Except as provided in Section 18(a) above, in the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee from any insurance policy purchased
by the Company, who shall execute all documents required and shall do all acts
that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights. In no event, however, shall
the Company or any other person have any right of recovery, through subrogation
or otherwise, against (i) Indemnitee, (ii) any Third-Party Indemnitor or
(iii) any insurance policy purchased or maintained by Indemnitee or any
Third-Party Indemnitor.

(c) For purposes of this Agreement “Third-Party Indemnitor” means any person or
entity that has or may in the future provide to the Indemnitee any
indemnification, exoneration, hold harmless or Expense advancement rights and/or
insurance benefits other than (i) the Company and (ii) any entity or entities
through which the Company maintains liability insurance applicable to the
Indemnitee.

 

15



--------------------------------------------------------------------------------

19. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

20. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto; provided,
however, that this Agreement is a supplement to and in furtherance of the
Certificate of Incorporation, the Bylaws, any directors and officers insurance
maintained by the Company and applicable law, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

21. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to employment by the Company
or any of its subsidiaries or affiliated entities.

22. Additional Acts. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

(The remainder of this page is intentionally left blank.)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

REACHLOCAL, INC. By:  

/s/ Zorik Gordon

  Zorik Gordon   President and Chief Executive Officer Address: 21700 Oxnard
Street Suite 1600 Woodland Hills, CA 91367

 

AGREED TO AND ACCEPTED BY: INDEMNITEE: By:  

/s/ Alan E. Salzman

  Alan E. Salzman Address: 1001 Bayhill Drive Suite 300 San Bruno, CA 94066
Date: May 18, 2010

INDEMNIFICATION AGREEMENT